KIRSCH, Judge,
dissenting.
I respectfully dissent.
The majority holds that (1) an agreement (2) freely reached (3) by competent parties (4) represented by able counsel (5) following an extended time for discovery and negotiations which is (6) placed of record in open court and (7) stipulated to by counsel and (8) by the parties themselves under oath (9) can be unilaterally rescinded (10) by either party (11) without cause or consequence. I believe such a holding is neither good policy, nor good practice, but rather elevates form over substance, procedural vagaries over just outcomes. As a result, the custody, visitation and support for a minor child remain in legal limbo after more than two years.
The parties had their day in court. They chose to use that day to place their agreement regarding custody, visitation and support for their minor child of record. That day came after ten months of discovery and a neutral psychological and custody evaluation stipulated to by the parties and ordered by, and filed with, the court. Both parties confirmed their agreement under oath on questioning by the trial judge.
For the foregoing reasons, I believe the trial court acted within its discretion in *160entering its order of modification based upon the parties’ agreement of record. For the same reasons, I also believe that we should reject the holding of another panel of this court in McClure v. McClure, 459 N.E.2d 398 (Ind.Ct.App.1984). I would affirm the trial court’s order in all respects.